Title: To James Madison from Thomas Jefferson, 1 June 1807
From: Jefferson, Thomas
To: Madison, James



June 1. 1807.

Commissions are desired for the following persons.
Alexander Moore of Columbia as Register of wills for the county of Alexandria.
Thomas H. Williams of Misipi. territory as Secretary of the sd. territory.
Jacob Descamps of Virginia as Surveyor of the port of Charlestown in the district of Misipi.
Joseph Buell of Ohio as Surveyor of the port of Marietta in the district of Misipi.
James W. Moss of Kentucky as Surveyor of the port of Limestone in the district of Misipi.
Gideon D. Cod of Indiana as Surveyor of the port of Massac in the district of Misipi.
Jonathan Davis of Misipi. as Surveyor of the port of Natchez in the district of Misipi.
Thomas Nelson of York in Virginia as Collector of the district of Yorktown in Virginia & Inspector of the revenue for the district of Yorktown.

Th. Jefferson

